jlc uls co-d0 department of the treasury internal_revenue_service washington d c y tax_exempt_and_government_entities_division jun a oe ep rkts legend system a state m county ies dear this is in response to a request submitted by your authorized representatives on your behalf for a private_letter_ruling dated date as supplemented by letters dated date date date date date date date and date concerning the application of sec_415 of the internal_revenue_code to an excess_plan and the tax consequences of certain related transactions your authorized representatives have submitted the following facts and representations in support of your request system a is comprised of three defined benefit plans plan x plan y and plan z hereafter referred to either individually by those designations or in the aggregate as system a created by the state m legislature and set forth in the state m statute system a is a governmental_plan as described in code sec_414 and meets the requirements of code system a provides retirement benefits to certain employees of the counties of sec_401 state m the counties are political subdivisions of state m and are the employers referenced in this ruling letter system a includes mandatory employee and employer contributions page state m has enacted legislation which establishes within system a a qualified_governmental_excess_benefit_arrangement arrangement within the meaning of code sec_415 and authorizes system a to maintain it the legislation also authorizes system a to create a rabbi_trust rabbi trust’ _ sec_11 of the state m revised statutes state m statute’ states in part that excess_benefit participant means any member of system a whose retirement benefit as determined on the basis of all qualified_plans of the employer without regard to the limitations of code section -44-5-would-exceed-the maximum benefit permitted under code sec_415 sec_11 of the state m statute states that the actuary means the actuary for system a sec_11 of the state m statute states in part that this excess_benefit_plan shall remain unfunded with respect to any member until the actuary makes a determination that the member will be an excess_benefit participant during retirement sec_11 of the state m statute states in part that upon a determination that a member will be an excess_benefit participant during retirement the actuary shall redirect employer contributions made under this chapter into the rabbi_trust in an amount necessary to actuarially fund the excess_benefit to the excess_benefit participant plus an amount to compensate for expected administrative expenses of the excess_benefit_plan this section further states in part that such employer contributions shall be redirected so that they are not deposited into any fund of the retirement_system but shall be redirected into the rabbi_trust the funding vehicle for this excess_benefit_plan as provided for in paragraph of this section sec_11 of the state m statute states in part that the funds directed into the rabbi_trust shall be utilized to pay the excess_benefit participant his or her excess_benefits the arrangement states that it is established to supplement the benefits provided to system a participants to the extent benefits payable from system a are reduced by the limitations on benefits imposed by code sec_415 under the arrangement shortly before or soon after a system a participant’s retirement date the system a actuary shall determine if such participant will receive a retirement benefit from system a that will exceed the limitations imposed by code sec_415 excess_benefit if the actuary determines that the participant will receive an excess_benefit the actuary will determine the amount necessary to actuarially fund the participant’s excess_benefit during retirement plus expected administrative expenses of system a the amount necessary to fund the expected excess_benefit is to be obtained from current employer contributions and there will be no employee contributions to the arrangement at the page time when employer contributions will be made to system a the funds shall be placed into a temporary clearing account clearing account for final forwarding of funds into two other separate and distinct accounts after the actuary appointed by system a determines how much if any of the funds in the clearing account will be needed to fund participants’ excess_benefits the actuary will make a recommendation to system a to transfer a certain amount of the funds from the clearing account into another account which will be separately owned by the rabbi_trust rabbi_trust account from which participants will receive their excess_benefits when system a accepts the actuary’s recommendations system a will authorize this transfer the remaining funds in the clearing account will be transferred into a separate and distinct account for system a system a account from which participants will receive their system a ee retirement benefit no funds will be transferred between the retirement_system account and the no funds placed in the rabbi_trust account shall be remitted to system rabbi_trust account a except in the event that the arrangement is terminated to assist in providing assets from which to pay the benefit obligations to the participants system a has established the rabbi_trust intended to be a grantor_trust pursuant to state law and for federal_income_tax purposes the rabbi_trust provides that the principal of the trust and any _ earnings thereon will be held separate and apart from other funds of the employers and shall be used exclusively for the uses and purposes of participants in the arrangement and general creditors participants in the arrangement and their beneficiaries shall have no preferred claim on or any beneficial_ownership interest in any assets of the rabbi_trust any rights created under the arrangement and the rabbi_trust agreement shall be mere unsecured contractual rights of participants in the arrangement and their beneficiaries as provided in the rabbi_trust agreement any assets held by the rabbi_trust will be subject_to the claim of the employer’s general creditors under federal and state law in the event of insolvency system a represents that the rabbi_trust conforms to the model trust contained in sec_5 of revproc_92_64 1992_2_cb_422 including the order in which the sections of the model trust language appear system a represents that the rabbi_trust language contains no language that conflicts with the model trust language system a represents that the rabbi_trust is a valid trust under state law and that all of the material terms and provisions of the rabbi_trust including the creditors’ rights clause are enforceable under the appropriate state law system a further represents that the trustee is an independent third party that has been granted corporate trustee powers under the appropriate state law at all times the rabbi_trust assets will be subject_to the claims of employer’s general creditors under federal and state law if employer becomes insolvent as provided in the rabbi_trust agreement upon receipt of notice or other written allegations of the employer’s insolvency the trustee will suspend the payment of benefits with respect to participants and any beneficiaries if the trustee determines that the employer is not insolvent or is no longer insolvent the trustee will resume the payment of benefits if the employer is insolvent the trustee shall hold the assets of the rabbi_trust for the benefit of such employer’s general creditors page under the arrangement a retired participant or that participant’s beneficiary will be paid that part of a retirement benefit that would otherwise have been payable by system a except for the limitations of code sec_415 a participant in the arrangement shall receive a monthly benefit equal to the difference between the participant's monthly retirement benefit otherwise payable from system a prior to any reduction or limitation because of code sec_415 and the actual monthly retirement benefit payable from system a as limited by code sec_415 system a shall compute and pay the excess_benefit in the same form at the same time and to the same person s as such benefits would have otherwise been paid as a monthly pension under under no circumstances will a participant be system a except for code sec_415 limitations given any election to defer compensation under the arrangement whether directly or indirectly _ assets and shall not pay system a benefits employer contributions made to the rabbi_trust shall not accept contributions or transfers from system a shall not have or invest system a provide excess_benefits will not be commingled with the system a_trust fund all participants retired participants and beneficiaries of system a will automatically participate in the arrangement if their benefits under system a would exceed the limitation imposed by code sec_415 participation in the arrangement will cease for any plan_year in which the retirement benefit of a participant or beneficiary of system a is not limited by code sec_415 based on the above facts and representations your authorized representatives have requested the following rulings on your behalf the arrangement is a qualified_governmental_excess_benefit_arrangement as defined in code sec_415 participation in the arrangement is determined for each plan_year and income accruing to the arrangement as a qualified_governmental_excess_benefit_arrangement established is income derived from the exercise of an essential_governmental_function upon which the arrangement is exempt from tax under code sec_115 and sec_415 system a participants and their beneficiaries shall not be taxed on funds contributed to the arrangement and rabbi_trust by their employers on their behalf in the year contributed under code sec_83 and the income_tax regulations thereunder system a participants and their beneficiaries shall not be taxed on funds contributed to the arrangement and rabbi_trust by their employers on their behalf in the year contributed under code sec_451 and the income_tax regulations thereunder page system a participants and their beneficiaries shall include in gross_income payments made to them under the arrangement in the taxable_year actually paid or made available to them under the arrangement the rabbi_trust conforms to the model rabbi_trust language contained in sec_5 of revenue procedure and a system a participant including beneficiaries will not be in constructive receipt of income or incur an economic benefit solely on account of the adoption or maintenance of the rabbi_trust code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements code sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 - meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling the arrangement is a portion of system a which your authorized representatives have stated is a governmental_plan as described in code sec_414 according to the terms of the arrangement its only stated purpose is to provide participants in system a that portion of a participant’s benefits that would otherwise be payable under the terms of system a except for the limitations on benefits imposed by code sec_415 the arrangement does not allow participants to defer compensation the terms of the arrangement limit participation to system a participants for whom contributions would exceed the code sec_415 limits therefore we have determined that the arrangement is a portion of a governmental_plan which is maintained solely for the purpose of providing to system a participants that part of the participant’s annual_benefit otherwise payable under the terms of system a that exceeds the sec_415 limits and as such meets the requirements of sec_415 your authorized representative has stated in accordance with the terms of the arrangement that participation is automatic and mandatory for system a participants for whom contributions are - limited by code sec_415 thus we have determined that no direct or indirect election is page provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met code sec_415 requires that the trust from which excess_benefits are paid must not form a part of the governmental_plan in this case system a which contains the excess_benefit arrangement with a certain exception for trusts maintained solely for the purpose of providing such benefits in the present case the rabbi_trust is a grantor_trust and it is maintained separately from system a contributions to the rabbi_trust consist only of the amount required to pay excess_benefits during retirement and the amount required to pay administrative expenses therefore we have determined that the requirements of sec_415 are met since the arrangement satisfies all of the requirements of code sec_415 we conclude with respect to your first requested ruling that the arrangement is a qualified_governmental_excess_benefit_arrangement as defined in code sec_41 m with respect to your second requested ruling code sec_415 provides that ijncome accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt from tax under sec_115 ruling has already determined that the arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly with respect to your second requested ruling we conclude that income accruing to the arrangement as a qualified_governmental_excess_benefit_arrangement established is income derived from the exercise of an essential_governmental_function upon which the arrangement is exempt from tax under code sec_115 and sec_415 with respect to your third fourth and fifth requested rulings sec_41 m provides that for purposes of this chapter a the taxable_year or years for which amounts in respect to a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 ruling has already determined that the arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under the arrangement to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this page chapter and which does not meet the requirements for qualification under sec_401 state m has represented that the trust established in connection with the arrangement is a grantor_trust pursuant to state m law and for federal_income_tax purposes sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 a are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 affd per curiam 194_f2d_541 6th cir revrul_60_31 situation c b and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for in revrul_72_25 page deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors sec_409a generally applies to nonqualified_deferred_compensation_plans however sec_409a provides that for purposes of sec_409a the term nonqualified _ deferred_compensation plan does not include a qualified_employer_plan sec_409a further provides that for purposes of sec_409a the term qualified_employer_plan does not include any plan described in sec_415 accordingly sec_409a is not applicable to a plan described in sec_415 accordingly with respect to your third fourth and fifth requested rulings we conclude that system a participants and their beneficiaries shall not be taxed on funds contributed to the arrangement and rabbi_trust by their employers on their behalf in the year contributed under code sec_83 and the income_tax regulations thereunder system a participants and their beneficiaries shall not be taxed on funds contributed to the arrangement and rabbi_trust by their employers on their behalf in the year contributed under code sec_451 and the income_tax regulations thereunder and system a participants and their beneficiaries shall include in gross_income payments made to them under the arrangement in the taxable_year actually paid or made available to them under the arrangement a under the terms of the rabbi_trust assets may be placed in trust to provide benefits to plan participants and their beneficiaries however in the event that a participant’s employer becomes insolvent the trustee will have the obligation to hold the trust assets and income for the benefit of that employer’s general creditors the trust agreement further provides that a participant receives no beneficial_ownership in or preferred claim on any trust assets therefore contributed assets will be held in trust and in the event of the insolvency of a participant’s employer the assets will be fully within the reach of the employer’s creditors with respect to your sixth and seventh requested rulings provided that the provisions of the rabbi_trust requiring use of the rabbi_trust assets to satisfy the claims of general creditors of a participating employer in the event of the employer’s insolvency is enforceable by the employer’s creditors under federal and state law and based on the information submitted and representations made we conclude that the rabbi_trust conforms to the model trust language contained in sec_5 of revproc_92_64 and that a participant in the arrangement including beneficiaries will not be in constructive receipt of income or incur an economic benefit solely on account of the adoption or maintenance of the rabbi_trust this ruling letter is based on the assumption that system a is a governmental_plan as described in code sec_414 and that it meets all of the applicable_requirements under code sec_401 a this ruling letter is directed only to the taxpayer who requested it sec_61 k of the code provides that this ruling may not be used or cited as precedent page the original and a copy of this letter have been sent to your authorized representatives in accordance with the power_of_attorney on file in this office if you have any questions about this letter please contact please refer to se t ep ra t sincerely yours v bier frau frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter ce
